Case 1:19-cr-00373-PGG Document 268 Filed 02/20/20 Page 1of1

LAW OFFICES

Scott A. SREBNICK, P.A.

SCOTT A. SREBNICK* 201 S. Biscayne Boulevard
* ALSO ADMITTED IN NEW YORK Suite 1210
Miami, Florida 33131

 

 

Tel: 305-285-9019
Fax: 305-377-9937
February 20, 2020 E-mail: scott@srebnicklaw.com

www.srebnicklaw.com

Via ECF

Honorable Paul G. Gardephe

United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States v. Avenatti, No. S119 Cr. 373 (PGG)
Defense Summation PowerPoint Presentation

Dear Judge Gardephe:
Pursuant to the Court’s direction on the record on February 12, 2020, Mr. Avenatti

submits the PowerPoint presentation used during the defense summation on February 11, 2020
(Exhibit 1: Scott Srebnick summation; Exhibit 2: Howard Srebnick summation).

Respectfully Submitted,

Neamt

Scott A. Srebnick
